Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 11/12/2021 are acknowledged.
According to the Amendments to the claims, Claims 18 and 19 has /have been cancelled.  Claims 1-17 and 20 are pending in the application.  An action on the merits for Claims 1-17 and 20 are as follow.
The previous 112(b) Claim Rejections and Objection to the Specification are withdrawn in light of the explanation of the applicant.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Vanessa Perez-Ramos (Reg. No. 32,181) through a phone call on Dec. 10, 2021.
The application has been amended as follows: 
Claim 11, lase line: Replace “metal, the tensile test being regulated by JIS Z3111-2015.” with --metal.--. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 and 20 are allowed.
With respect to Independent Claim 1, the closest prior art of record Nakamura et al. (US 2015/0360327 A1) disclose a flux-cored wire as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein a X-value calculated by using Expression 1 is 5.0% or less”, and “wherein Ceq calculated by using the following Expression 2 ranges from 0.45% to 1.20%”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.  With respect to Claims 2-17 and 20, the dependency on Claim 1 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761